Citation Nr: 1608278	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-36 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to total disability based on individual unemployability (TDIU) prior to June 20, 2008.

3. Entitlement to an effective date prior to July 27, 2007 for the grant of service connection for degenerative arthritis and intervertebral disc syndrome of the lumbar spine (back disability).

4. Whether a December 1977 rating decision denying service connection for a back disability should be revised or reversed on the basis of clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at law

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, April 2014, and June 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the PTSD issue in September 2013.  

The issues of an earlier effective date and clear and unmistakable error in the grant of service connection for the low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1. Resolving doubt in the Veteran's favor, the evidence shows PTSD symptoms cause deficiencies in most areas; total impairment has not been shown.

2. The evidence shows that the Veteran worked until June 19, 2008 and was unable to secure or follow a substantially gainful occupation thereafter.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for TDIU were met on June 20, 2008 but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In October 2007, the RO sent a letter to the Veteran providing notice, which satisfied the requirements of the VCAA.  This notice was prior to a decision on his claim and explained how ratings and effective dates were assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's PTSD in November 2007 and March 2014.  There is no assertion or indication that the examinations were inadequate.  Rather, they provided detail addressing the rating criteria and functional impact on the Veteran.  The claims file also includes a letter from the Veteran's treating provider and a private evaluation.  

Following the Board's remand directives, the AOJ obtained additional treatment records and a new examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, The criteria for 50 percent rating are: 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the evidence of record, the criteria for a 70 percent rating, but not higher, for PTSD have been met.  See 38 C.F.R. § 4.130, DC 9411.

Resolving all doubt in the Veteran's favor, his PTSD symptoms most closely approximate occupational and social impairment with deficiencies in work, school, family relations, and mood.  The record consistently shows symptoms of recurrent and intrusive distressing recollections and dreams, acting or feeling as if the traumatic event was recurring, intense psychological distress, physiological reactivity to cues of trauma, efforts to avoid cues of trauma, feeling detached or estranged from others, restricted affect, sleep difficulty, difficulty concentrating, exaggerated startle, depressed mood, irritability, and feelings of hopelessness.  The November 2007 examiner categorized the Veteran's PTSD with the 70 percent criteria.  Similarly, the Veteran's long-standing treating psychologist characterized the Veteran's symptoms as causing occupational and social impairment with deficiencies in school, family relations, and mood and also preventing him from maintaining employment.  The treating psychologist explained that high anxiety disrupted thinking, depression affected his ability to function, he had difficulty adapting to stressful circumstances, and irritability, social isolation, and poor self-worth affected social interactions.    

A private psychologist in January 2013 opined that the Veteran had very significant impairment with deficiencies in work, family relationships, and mood due to suicidal ideation, flashbacks, nightmares, insomnia, survivor guilt, and near-continuous depression.  He explained that these symptoms affect impulse control and cause difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships.  The March 2014 examiner classified the Veteran's symptoms with the 50 percent rating criteria of causing reduced reliability and productivity and found symptoms caused only mild impairment on work-related tasks.  The Veteran reported generally good relationships with his wife and six of his children, having friends from church, attending church weekly, and enjoying activities such as woodworking.  The file contains records of regular mental health treatment from 2008 to 2014.  During that treatment, the Veteran was most often assigned a Global Assessment of Functioning (GAF) score between 51 and 60 signifying moderate symptoms and difficulty functioning.  See DSM-IV.  He had a few GAF scores in the 40s and a few as high as 65 and 70.  See VA treatment July 2007, June 2009, December 2009, and February 2008.  Despite the evidence that suggests a moderate, or 50 percent rating, the Board resolves doubt in the Veteran's favor and finds that a 70 percent rating is most appropriate based on the findings of the November 2007 examiner, treating provider, and private provider.  See 38 C.F.R. §§ 4.3, 4.130, DC 9411.   

The evidence does not show total occupational and social impairment.  There is no evidence of gross impairment in thought or speech, disorientation, or delusions.  The Veteran endorsed problems with concentration particularly during flashbacks and the 2014 examiner wrote that symptoms could interfere with attention and concentration, impede encoding of information into memory, and slow down problem solving.  On broader terms, the majority of providers found normal thought process, content, and cognitive function.  The Veteran was cooperative and able to interact with providers with no problems.  All providers found him oriented with no delusions and normal or appropriate judgment and insight.  See VA treatment, examinations.  The 2014 examiner found his symptoms did not impair his ability to understand and follow instructions, retain instructions, communicate, or solve technical or mechanical problems.  Both VA examiners found him able to manage his own finances.  The January 2013 private provider noted that the Veteran spoke quickly and tended to get "logged on a topic," but he understood directions and complied when asked to slow down or stop.  In February 2008 treatment, the Veteran reported that his wife told him he was not communicating in full sentences.  This report is isolated and not indicative of the Veteran's overall disability picture because evaluators and treating providers consistently found normal communication and speech.  A July 2010 provider recorded poor short-term memory but normal immediate recall and long-term memory.  Most other evaluators found normal memory.  Further, there is no evidence of difficulty remembering significant facts like his name or relatives' names.  The Veteran's symptoms cause deficiencies in concentration, attention, and memory but not gross impairment as contemplated by the 100 percent rating.  

There is no evidence that the symptoms caused an intermittent inability to perform activities of daily living.  Treating providers consistently noted the Veteran with an appropriate appearance and grooming.  The November 2007 examiner and July 2010 provider found him capable of caring for his own hygiene.  In March and July 2010, the Veteran reported driving, caring for pets, and doing household chores.  He noted that he was active in his church, socialized with friends through church, attended weekly mass, and on one occasion, spoke to 200 veterans about combat trauma and his relationship with God.  See VA examinations, November 2010 treatment.  He also reported enjoying woodworking.  See March 2014 examination; March 2010 treatment.  In September 2009, the Veteran noted being uncomfortable in crowds and sitting near the back door in restaurants or public places, but in June 2008, he noted taking a trip for his daughter's graduation, attending a retirement party, and attending a veterans' reunion.  His family relationships could be strained at times with irritability, isolation, and problems communicating feelings.  However, the Veteran had generally good relationships with his wife and six of his seven children.  He has been married for over 45 years.  He described his relationships with his children as "very good" or "excellent," aside from the one poor relationship.  See VA examinations, treatment.  He reported an almost-physical altercation with his son on Thanksgiving in 2012 and that he could be aggressive, but he consistently denied any history of violence.  See March 2014 examination; September 2011 treatment.  The November 2007 examiner found the Veteran had no inappropriate behavior and good impulse control.  

The Veteran often denied thoughts of suicide.  See VA treatment May, February 2014; October, August, June 2013; December, August, February 2012; December, September, July, March, December 2011; July 2010.  However, in April 2014, January, June and August 2008, and July and November 2007, he endorsed thoughts of suicide occasionally with a plan but denied any intent to harm himself.  The January 2013 private provider also noted suicidal ideation as leading to significant impairment.  The evidence shows intermittent suicidal thoughts but no intent or history of suicide attempts that could equate to persistent danger of hurting himself or others.  Based on the Veteran's multiple familial and social relationships, ability to complete choirs and attend church, and largely normal cognitive function, the Veteran does not have total occupational and social impairment and a 100-percent rating is not appropriate. The Board acknowledges that the Veteran suffered significant trauma while in Vietnam, but the evidence shows his resilience and ability to function in the circumstances.  

The Veteran's PTSD symptoms have been of generally the same level of disability such that staged ratings are not necessary.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

III. TDIU

The claim for TDIU is inferred with the claim for an increased rating for PTSD and the evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the claim for TDIU was pending alongside the increased rating appeal, the Board properly has jurisdiction over the effective date.  See id.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence shows that the Veteran's service-connected PTSD and back disability prevented him from securing and following a substantially gainful occupation.  See 38 C.F.R. §§ 3.102, 4.16.  The Veteran's combined rating was 70 percent beginning in July 2007, which satisfied the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  PTSD symptoms impaired the Veteran's ability to maintain employment in his career.  After service, the Veteran worked as an orthopedic sales representative and manager.  See September 2011 treatment, TDIU application.  During the January 2013 private evaluation, the Veteran reported that his company merged with another in June of 2008; it was difficult for him to remember new names and focus from that point forward, and he was let go.  The January 2013 evaluator and the treating psychologist in July 2011 concluded that the Veteran's PTSD prevented him from working.  Specifically, the treating psychologist noted that the Veteran's symptoms prevented him from maintaining a work schedule, affected his ability to work with others, and caused him to be absent three or more times a month.  The private provider opined that the PTSD symptoms caused the Veteran to be unable to secure and follow a substantially gainful occupation since June 2008.  A May 2014 VA examiner found that the Veteran's back disability caused at least one week of incapacitating episodes and prevented bending, stooping, and lifting.  

As noted, the evidence shows that the Veteran was employed fulltime at the date of his July 2007 claim for PTSD and back disability, and he became unemployed on June 20, 2008.  The private provider from January 2013 and the Social Security Administration recorded the Veteran's last day of work as June 19, 2008.  During a July 2007 evaluation, November 2007 examination, and June 2008 treatment, the Veteran reported being employed fulltime.  There is no evidence to suggest otherwise.  As such, the first day upon which the Veteran qualified for TDIU is when he became unemployed.  June 20, 2008 is the appropriate date for TDIU compensation as the date entitlement arose.  See 38 C.F.R. §§ 3.400, 4.16.  


ORDER

A 70 percent rating, but not higher, for PTSD is granted.

Entitlement to TDIU prior to June 20, 2008, is denied.


REMAND

Regarding the claims for an earlier effective date for the grant of service connection for the back disability and the motion for CUE, the Veteran appealed those denials in May and November 2014 notices of disagreement.  The AOJ has not issued a statement of the case (SOC) on those issues.  The Board has no discretion, and the issues of earlier effective date and CUE must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).


Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal on the issues of an earlier effective date for the grant of service connection for the back disability and the claim of CUE in a December 1977 rating decision and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


